           Case 1:21-cv-00457-LGS Document 11 Filed 04/07/21 Page 1 of 2




                                             April 6, 2021
                              The application is GRANTED in part. The initial conference scheduled for
VIA ECF                       April 15, 2021, is hereby adjourned to April 29, 2021, at 10:30 A.M. The
                              parties shall call (888) 363-4749 and use Access Code 558-3333. The time
Honorable Lorna G. Schofield
                              of the conference is approximate, but the parties shall be ready to proceed
United States District Judge
                              at that time. By April 22, 2021, the parties shall file their joint letter and
United States District Court
Southern District of New York proposed case management plan.
500 Pearl Street
New York, New York 10007      SO ORDERED.              Dated: April 7, 2021          New York, New York

RE:      Hyundai Marine & Fire Insurance Co., Ltd. v.
         Mediterranean Shipping Company S.A. (MSC)
         21 Civ. 457 (LGS)
         (NHS File No. 0-1448 VW)

Dear Judge Schofield:

       We represent the plaintiff in the above referenced actions. We write to request a 30-day
adjournment of the initial court conference currently scheduled in the above referenced matter
for April 15, 2021 at 10:30 a.m.

        The reason for the requested adjournment is that defendant Mediterranean Shipping
Company S.A. (“MSC”) has not yet appeared in this action. On February 11, 2021, we sent a
copy of the Summons, Verified Complaint and January 26, 2021 Order with a Notice of Lawsuit
and Request to Waive Service of Summons by regular mail and email to MSC’s New York
office. On or about March 2, 2021, we received via regular mail a signed Waiver of Service on
behalf of MSC which was e-filed on March 4, 2021 [ECF Doc. 9]. MSC currently has until
April 12, 2021 to serve and file a response to the Verified Complaint. As of this date, we have
not yet heard from any counsel retained by MSC, and therefore have been unable to confer with
opposing counsel and prepare the proposed joint scheduling order in advance of the initial
conference.

         This is the second request for an adjournment of a conference in this matter.

       We thank the Court for its time and attention to this matter. Please do not hesitate to
contact the undersigned with any questions or comments.



 New Jersey ● 505 Main Street, Suite 106, Hackensack, NJ 07601 -5928 ● t 201-343-0970 ● f 201-343-5882
      Georgia ● 4555 Mansell Road, Suite 300, Alpharetta, GA 30022 ● t 770-521-4234 ● f 770-521-4200
          Case 1:21-cv-00457-LGS Document 11 Filed 04/07/21 Page 2 of 2
April 6, 2021
Page 2




                                                       Respectfully submitted,

                                                       NICOLETTI HORNIG & SWEENEY



                                            By:
                                                               Val Wamser



CC:

All Counsel of Record via ECF




T:\vw\0-1448.Letter to Judge Schofield re request to adjourn initial conference.4.5.21.docx
